The opinion of the court was delivered by
Mason, J.:
Each of the parties has filed a motion for a rehearing. Each motion has been duly considered and is overruled.
In the defendant’s brief complaint w.as made of an instruction that the jury might consider a mortality table which the instruction said had been received in evidence, but which appears to have been treated as in evidence without formal admission. No mention was made of this in the original opinion because, as no claim was made of the table being inaccurate, no prejudice seemed possible. The objection to the instruction is renewed in the defendant’s motion for a rehearing. While such tables are sometimes offered and admitted in evidence there is no occasion for that formality, for this court as well as others takes judicial notice of them. (Spencer v. Casualty and Surety Co., 116 Kan. 491, 227 Pac. 357; 23 C. J. 163.) In the defendant’s motion it is suggested that the jury does not. But here the court referred them to a table which, whether or not it had been admitted in evidence, gave them the necessary information on the subject. It showed a normal expectancy at the plaintiff’s age of about forty years, which seems to be substantially correct.